Exhibit 10.1
[FORM OF] INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of
_________ _________, 20___, by and among Basic Energy Services, Inc., a Delaware
corporation (the “Company”), and _______________ (the “Indemnitee”).
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify certain of its Authorized
Representatives (as defined below) of the Company to the fullest extent
permitted by applicable law so that they will serve or continue to serve as such
free from undue concern that they will not be adequately protected;
     WHEREAS, the Indemnitee is willing to serve and continue to serve as an
Authorized Representative on the condition that he be so indemnified; and
     WHEREAS, to the extent permitted by law, this Agreement is a supplement to
and in furtherance of the provisions of the certificate of incorporation (the
“Certificate”) and bylaws of the Company (the “Bylaws”), in each case as amended
and effect on the date hereof, or resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of the Indemnitee thereunder;
     NOW THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:
          1. Services by the Indemnitee. The Indemnitee agrees to continue to
serve at the request of the Company as an Authorized Representative.
Notwithstanding the foregoing, the Indemnitee may at any time and for any reason
resign from any such position.
          2. Indemnification — General. The Company shall indemnify, and advance
Expenses (as hereinafter defined) to, the Indemnitee as provided in this
Agreement and to the fullest extent permitted by applicable law in effect on the
date hereof and to such greater extent as applicable law may thereafter from
time to time permit. The rights of the Indemnitee provided under the preceding
sentence shall include, but shall not be limited to, the rights set forth in the
other Sections of this Agreement.
          3. Proceedings Other Than Proceedings by or in the Right of the
Company. The Indemnitee shall be entitled to the rights of indemnification
provided in this Section 3 if, by reason of his Corporate Status (as hereinafter
defined), he is, or is threatened to be made, a party to or participant in any
threatened, pending or completed Proceeding (as hereinafter defined), other than
a Proceeding by or in the right of the Company. Pursuant to this Section 3, the
Company shall indemnify the Indemnitee against Expenses, judgments, penalties,
fines and amounts paid in settlement (as and to the extent permitted hereunder)
actually and reasonably incurred by him or on his behalf in connection with such
Proceeding or any claim, issue or matter therein, if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company, and, with respect to any criminal Proceeding, if he also had no
reasonable cause to believe his conduct was unlawful.

 



--------------------------------------------------------------------------------



 



          4. Proceedings by or in the Right of the Company. The Indemnitee shall
be entitled to the rights of indemnification provided in this Section 4 if, by
reason of his Corporate Status, he is, or is threatened to be made, a party to
or participant in any threatened, pending or completed Proceeding brought by or
in the right of the Company to procure a judgment in its favor. Pursuant to this
Section 4, the Company shall indemnify the Indemnitee against Expenses actually
and reasonably incurred by him or on his behalf in connection with such
Proceeding if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Company. Notwithstanding the
foregoing, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which the Indemnitee shall
have been adjudged to be liable to the Company or if applicable law prohibits
such indemnification; provided, however, that if applicable law so permits,
indemnification against Expenses shall nevertheless be made by the Company in
such event if and to the extent that the court in which such Proceeding shall
have been brought or is pending, shall so determine.
          5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.
          (a) To the extent that the Indemnitee is, by reason of his Corporate
Status, a party to and is successful, on the merits or otherwise, in any
Proceeding, the Company shall indemnify the Indemnitee against all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith. If the Indemnitee is not wholly successful in defense of any
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each such claim, issue or matter as
to which the Indemnitee is successful, on the merits or otherwise. For purposes
of this Section 5(a), the term “successful, on the merits or otherwise,” shall
include, but shall not be limited to, (i) the termination of any claim, issue or
matter in a Proceeding by withdrawal or dismissal, with or without prejudice,
(ii) termination of any claim, issue or matter in a Proceeding by any other
means without any express finding of liability or guilt against the Indemnitee,
with or without prejudice or (iii) the expiration of 120 days after the making
of a claim or threat of a Proceeding without the institution of the same and
without any promise or payment made to induce a settlement. The provisions of
this Section 5(a) are subject to Section 5(b) below.
          (b) In no event shall the Indemnitee be entitled to indemnification
under Section 5(a) above with respect to a claim, issue or matter to the extent
(i) applicable law prohibits such indemnification, or (ii) an admission is made
by the Indemnitee in writing to the Company or in such Proceeding or a final,
nonappealable determination is made in such Proceeding that the standard of
conduct required for indemnification under this Agreement has not been met with
respect to such claim, issue or matter.
          6. Indemnification for Expenses as a Witness. Notwithstanding any
provisions herein to the contrary, to the extent that the Indemnitee is, by
reason of his Corporate Status, a witness in any Proceeding, the Company shall
indemnify the Indemnitee against all Expenses actually and reasonably incurred
by or on behalf of the Indemnitee in connection therewith.

2



--------------------------------------------------------------------------------



 



          7. Advancement of Expenses. The Company shall advance all reasonable
Expenses incurred by or on behalf of the Indemnitee in connection with any
Proceeding within 10 days after the receipt by the Company of a statement or
statements from the Indemnitee requesting such advance or advances from time to
time, whether prior to or after the final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by or on
behalf of the Indemnitee. The Indemnitee hereby expressly undertakes to repay
such amounts advanced only if, and to the extent that, it shall ultimately be
determined by a final, non-appealable adjudication or arbitration decision that
the Indemnitee is not entitled to be indemnified against such Expenses. All
amounts advanced to the Indemnitee by the Company pursuant to this Section 7
shall be without interest. The Company shall make all advances pursuant to this
Section 7 without regard to the financial ability of the Indemnitee to make
repayment, without bond or other security and without regard to the prospect of
whether the Indemnitee may ultimately be found to be entitled to indemnification
under the provisions of this Agreement. Any required reimbursement of Expenses
by the Indemnitee shall be made by the Indemnitee to the Company within 10 days
following the entry of the final, non-appealable adjudication or arbitration
decision pursuant to which it is determined that the Indemnitee is not entitled
to be indemnified against such Expenses.
          8. Procedure for Determination of Entitlement to Indemnification.
          (a) To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Company a written request therefor, along with such
documentation and information as is reasonably available to the Indemnitee and
reasonably necessary to determine whether and to what extent the Indemnitee is
entitled to indemnification; provided, however, that no deficiency in any such
request, documentation or information shall adversely affect the Indemnitee’s
rights to indemnification or advancement of expenses under this Agreement. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that the Indemnitee has requested
indemnification.
          (b) Upon written request by the Indemnitee for indemnification
pursuant to the first sentence of Section 8(a) hereof, a determination, if
required by applicable law, with respect to the Indemnitee’s entitlement thereto
shall be made in the specific case: (i) by the Board by a majority vote of a
quorum consisting of Disinterested Directors (as hereinafter defined); or
(ii) if a quorum of the Board consisting of Disinterested Directors is not
obtainable or, even if obtainable, such quorum of Disinterested Directors so
directs, by Independent Counsel (as hereinafter defined), as selected pursuant
to Section 8(d), in a written opinion to the Board (which opinion may be a “more
likely than not” opinion), a copy of which shall be delivered to the Indemnitee.
If it is so determined that the Indemnitee is entitled to indemnification, the
Company shall make payment to the Indemnitee within 10 days after such
determination. The Indemnitee shall cooperate with the Person or Persons making
such determination with respect to the Indemnitee’s entitlement to
indemnification, including providing to such Person or Persons upon reasonable
advance request any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to the
Indemnitee and reasonably necessary to such determination. Subject to the
provisions of Section 10 hereof, any costs or expenses (including reasonable
attorneys’ fees and disbursements) incurred by the Indemnitee in so cooperating
with the Person or Persons making such determination shall be

3



--------------------------------------------------------------------------------



 



borne by the Company, and the Company hereby agrees to indemnify and hold the
Indemnitee harmless therefrom.
          (c) Notwithstanding the foregoing, if a Change of Control has
occurred, the Indemnitee may require a determination with respect to the
Indemnitee’s entitlement to indemnification to be made by Independent Counsel,
as selected pursuant to Section 8(d), in a written opinion to the Board (which
opinion may be a “more likely than not” opinion), a copy of which shall be
delivered to the Indemnitee.
          (d) In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 8(b) or (c) hereof, the
Independent Counsel shall be selected as provided in this Section 8(d). If a
Change of Control shall not have occurred, the Independent Counsel shall be
selected by the Board (including a vote of a majority of the Disinterested
Directors if obtainable), and the Company shall give written notice to the
Indemnitee advising him of the identity of the Independent Counsel so selected.
If a Change of Control shall have occurred, the Independent Counsel shall be
selected by the Indemnitee (unless the Indemnitee shall request that such
selection be made by the Board, in which event the preceding sentence shall
apply), and approved by the Company (which approval shall not be unreasonably
withheld, conditioned or delayed). If (i) an Independent Counsel is to make the
determination of entitlement pursuant to Section 8(b) or (c) hereof, and
(ii) within 20 days after submission by the Indemnitee of a written request for
indemnification pursuant to Section 8(a) hereof, no Independent Counsel shall
have been selected, either the Company or the Indemnitee may petition the
Chancery Court of the State of Delaware for the appointment as Independent
Counsel of a Person selected by such court or by such other Person as such court
shall designate. The Company shall pay any and all reasonable fees and expenses
of Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 8(b) or (c) hereof, and the Company shall pay all
reasonable fees and expenses incident to the procedures of this Section 8(d),
regardless of the manner in which such Independent Counsel was selected or
appointed. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 10(a)(iv) of this Agreement, Independent Counsel shall be
discharged and relieved of any further responsibility in such capacity (subject
to the applicable standards of professional conduct then prevailing).
          9. Presumptions and Effect of Certain Proceedings; Construction of
Certain Phrases.
          (a) In making a determination with respect to whether the Indemnitee
is entitled to indemnification hereunder, the Person(s) making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement if the Indemnitee has submitted a request for
indemnification in accordance with Section 8(a) of this Agreement, and anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion, by clear and convincing evidence.
          (b) Subject to the terms of Section 16 below, the termination of any
Proceeding or of any claim, issue or matter therein, by judgment, order,
settlement or conviction, or upon a plea of nolo contendere or its equivalent,
shall not (except as otherwise expressly provided in this Agreement) of itself
adversely affect the right of the Indemnitee to indemnification or create a

4



--------------------------------------------------------------------------------



 



presumption that the Indemnitee did not act in good faith and in a manner which
he reasonably believed to be in or not opposed to the best interests of the
Company or, with respect to any criminal Proceeding, that the Indemnitee had
reasonable cause to believe that his conduct was unlawful.
          (c) For purposes of any determination of the Indemnitee’s entitlement
to indemnification under this Agreement or otherwise, the Indemnitee shall be
deemed to have acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to a
criminal Proceeding, to have also had no reasonable cause to believe his conduct
was unlawful, if it is determined by the Board or by the Independent Counsel, as
applicable, that Indemnitee’s action is based on the Indemnitee’s reliance in
good faith on the records or books of account of the Company or another
enterprise, including financial statements, or on information supplied to the
Indemnitee by the officers of the Company or another enterprise in the course of
their duties, or on the advice of legal or financial counsel for the Company or
the Board (or any committee thereof) or for another enterprise or its board of
directors (or any committee thereof), or on information or records given or
reports made by an independent certified public accountant or by an appraiser or
other expert selected by the Company or the Board (or any committee thereof) or
by another enterprise or its board of directors (or any committee thereof). For
purposes of this Section 9(c), the term “another enterprise” means any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise of which the Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent.
The provisions of this Section 9(c) shall not be deemed to be exclusive or to
limit in any way the other circumstances in which the Indemnitee may be deemed
or found to have met the applicable standard of conduct set forth in this
Agreement. In addition, the knowledge and/or actions, or failure to act, of any
other director, trustee, partner, managing member, fiduciary, officer, agent or
employee of the Company shall not be imputed to the Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 9(c) are satisfied, it shall in any
event be presumed that the Indemnitee has acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to a criminal Proceeding, that he also had no
reasonable cause to believe his conduct was unlawful. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence.
          (d) For purposes of this Agreement, references to “fines” shall
include any excise taxes assessed on the Indemnitee with respect to an employee
benefit plan; references to “serving at the request of the Company” shall
include, but shall not be limited to, any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, the Indemnitee with respect to an employee benefit plan, its participants or
its beneficiaries; and if the Indemnitee has acted in good faith and in a manner
he reasonably believed to be in the interest of the participants and
beneficiaries of an employee benefit plan, he shall be deemed to have acted in a
manner “not opposed to the best interests of the Company” as used in this
Agreement. The provisions of this Section 9(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed or found to have met the applicable standard of conduct set forth
in this Agreement.
          10. Remedies of the Indemnitee.

5



--------------------------------------------------------------------------------



 



          (a) In the event that (i) a determination is made pursuant to
Section 8 of this Agreement that the Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 7 of this Agreement, (iii) the determination of
entitlement to indemnification is to be made by the Board pursuant to
Section 8(b) of this Agreement and such determination shall not have been made
and delivered to the Indemnitee in writing within twenty (20) days after receipt
by the Company of the request for indemnification, (iv) the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 8(b) or (c) of this Agreement and such determination shall not have been
made in a written opinion to the Board and a copy delivered to the Indemnitee
within forty-five (45) days after receipt by the Company of the request for
indemnification, (v) payment of indemnification is not made pursuant to
Section 6 of this Agreement within 10 days after receipt by the Company of a
written request therefor or (vi) payment of indemnification is not made within
10 days after a determination has been made that the Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 8 or 9 of this Agreement, the Indemnitee shall be entitled to an
adjudication in the Court of Chancery of the State of Delaware of his
entitlement to such indemnification or advancement of Expenses. Alternatively,
the Indemnitee, at his sole option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the rules of the American
Arbitration Association. The Indemnitee shall commence such Proceeding seeking
an adjudication or an award in arbitration within 180 days following the date on
which the Indemnitee first has the right to commence such Proceeding pursuant to
this Section 10(a); provided, however, that the foregoing clause shall not apply
in respect of a Proceeding brought by the Indemnitee to enforce his rights under
Section 5 of this Agreement.
          (b) In the event that a determination is made pursuant to Section 8 of
this Agreement that the Indemnitee is not entitled to indemnification, any
judicial proceeding or arbitration commenced pursuant to this Section 10 shall
be conducted in all respects as a de novo trial or a de novo arbitration (as
applicable) on the merits, and the Indemnitee shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 10, the Company shall have the burden of
proving that the Indemnitee is not entitled to indemnification, and the Company
shall be precluded from referring to or offering into evidence a determination
made pursuant to Section 8 of this Agreement that is adverse to the Indemnitee’s
right to indemnification. If the Indemnitee commences a judicial proceeding or
arbitration pursuant to this Section 10, the Indemnitee shall not be required to
reimburse the Company for any advances pursuant to Section 7 until a final
determination is made with respect to the Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or have
lapsed).
          (c) If a determination is made or deemed to have been made pursuant to
Section 8 or 9 of this Agreement that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 10, absent
(i) an intentional misstatement by the Indemnitee of a material fact, or an
intentional omission by the Indemnitee of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

6



--------------------------------------------------------------------------------



 



          (d) The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 10 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.
          (e) In the event that the Indemnitee, pursuant to this Section 10,
seeks a judicial adjudication or an award in arbitration to enforce his rights
under, or to recover damages for breach of, this Agreement, the Indemnitee shall
be entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration to the fullest extent permitted by law;
provided, however, that until a final determination is made, the Indemnitee
shall be entitled under Section 7 to receive payment of Expenses hereunder with
respect to such Proceeding. In the event that a Proceeding is commenced by or in
the right of the Company against the Indemnitee to enforce or interpret any of
the terms of this Agreement, the Indemnitee shall be entitled to recover from
the Company, and shall be indemnified by the Company against, any and all
Expenses actually and reasonably incurred by him in such Proceeding (including
with respect to any counter-claims or cross-claims made by the Indemnitee
against the Company in such Proceeding) to the fullest extent permitted by law;
provided, however, that until a final determination is made, the Indemnitee
shall be entitled under Section 7 to receive payment of Expenses hereunder with
respect to such Proceeding.
          (f) Any judicial adjudication or arbitration determined under this
Section 10 shall be final and binding on the parties.
          11. Defense of Certain Proceedings. In the event the Company shall be
obligated under this Agreement to pay the Expenses of any Proceeding against the
Indemnitee in which the Company is a co-defendant with the Indemnitee, the
Company shall be entitled to assume the defense of such Proceeding, with counsel
approved by the Indemnitee, which approval shall not be unreasonably withheld,
upon the delivery to the Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by the Indemnitee and
the retention of such counsel by the Company, the Indemnitee shall nevertheless
be entitled to employ or continue to employ his own counsel in such Proceeding.
Employment of such counsel by the Indemnitee shall be at the cost and expense of
the Company unless and until the Company shall have demonstrated to the
reasonable satisfaction of the Indemnitee and the Indemnitee’s counsel that
there is complete identity of issues and defenses and no conflict of interest
between the Company and the Indemnitee in such Proceeding, after which time
further employment of such counsel by the Indemnitee shall be at the cost and
expense of the Indemnitee. In all events, if the Company shall not, in fact,
have timely employed counsel to assume the defense of such Proceeding, then the
fees and Expenses of the Indemnitee’s counsel shall be at the cost and expense
of the Company.
          12. Exception to Right of Indemnification or Advancement of Expenses.
Notwithstanding any other provision of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of Expenses under this Agreement
with respect to any Proceeding, or any claim therein, brought or made by the
Indemnitee against:

7



--------------------------------------------------------------------------------



 



          (a) the Company, except for (i) any claim or Proceeding in respect of
this Agreement and/or the Indemnitee’s rights hereunder, (ii) any claim or
Proceeding to establish or enforce a right to indemnification under any statute
or law, other agreement with the Company or the Company’s Certificate of
Incorporation or Bylaws as now or hereafter in effect, and (iii) any
counter-claim or cross-claim brought or made by him against the Company in any
Proceeding brought by or in the right of the Company against him; or
          (b) any other Person, except for Proceedings or claims approved by the
Board.
          13. Contribution.
          (a) If, with respect to any Proceeding, the indemnification provided
for in this Agreement is held by a court of competent jurisdiction to be
unavailable to the Indemnitee for any reason other than that the Indemnitee did
not act in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to a criminal
Proceeding, that the Indemnitee had reasonable cause to believe his conduct was
unlawful, the Company shall contribute to the amount of Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by the Indemnitee or on his behalf in connection with such Proceeding or any
claim, issue or matter therein in such proportion as is appropriate to reflect
the relative benefits received by the Indemnitee and the relative fault of the
Indemnitee versus the other defendants or participants in connection with the
action or inaction which resulted in such Expenses, judgments, penalties, fines
and amounts paid in settlement, as well as any other relevant equitable
considerations.
          (b) The Company and the Indemnitee agree that it would not be just and
equitable if contribution pursuant to this Section 13 were determined by pro
rata or per capita allocation or by any other method of allocation which does
not take into account the equitable considerations referred to in Section 13(a)
above.
          (c) No Person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act of 1933) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.
          14. Officer and Director Liability Insurance.
          (a) The Company shall use all commercially reasonable efforts to
obtain and maintain in effect during the entire period for which the Company is
obligated to indemnify the Indemnitee under this Agreement, one or more policies
of insurance with reputable insurance companies to provide the directors and
officers of the Company with coverage for losses from wrongful acts and
omissions and to ensure the Company’s performance of its indemnification
obligations under this Agreement. In all such insurance policies, the Indemnitee
shall be named as an insured in such a manner as to provide the Indemnitee with
the same rights and benefits as are accorded to the most favorably insured of
the Company’s directors and officers. Notwithstanding the foregoing, the Company
shall have no obligation to obtain or maintain such insurance if the Company
determines in good faith that the Indemnitee is covered by such insurance
maintained by a subsidiary or parent of the Company.

8



--------------------------------------------------------------------------------



 



          (b) To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors or officers of any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise which the Indemnitee serves at the
request of the Company, the Indemnitee shall be named as an insured under and
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for the most favorably
insured director or officer under such policy or policies.
          (c) In the event that the Company is a named insured under any policy
or policies of insurance referenced in either Section 14(a) or (b) above, the
Company hereby covenants and agrees that it will not settle any claims or
Proceedings that may be covered by such policy or policies of insurance and in
which the Indemnitee has or may incur Expenses, judgments, penalties, fines or
amounts paid in settlement without the prior written consent of the Indemnitee.
          15. Security. Upon reasonable request by the Indemnitee, the Company
shall provide security to the Indemnitee for the Company’s obligations hereunder
through an irrevocable bank letter of credit, funded trust or other similar
collateral. Any such security, once provided to the Indemnitee, may not be
revoked or released without the prior written consent of the Indemnitee, which
consent may be granted or withheld at the Indemnitee’s sole and absolute
discretion.
          16. Settlement of Claims. The Company shall not be liable to indemnify
the Indemnitee under this Agreement for any amounts paid in settlement of any
Proceeding effected without the Company’s written consent, which consent shall
not be unreasonably withheld.
          17. Duration of Agreement. This Agreement shall be unaffected by the
termination of the Corporate Status of the Indemnitee and shall continue for so
long as the Indemnitee may have any liability or potential liability by virtue
of his Corporate Status, including, without limitation, the final termination of
all pending Proceedings in respect of which the Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any Proceeding
commenced by the Indemnitee pursuant to Section 10 of this Agreement relating
thereto, whether or not he is acting or serving in such capacity at the time any
liability or Expense is incurred for which indemnification can be provided under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), assigns, spouses, heirs, executors and personal and legal
representatives.
          18. Remedies of the Company. The Company hereby covenants and agrees
to submit any and all disputes relating to this Agreement that the parties are
unable to resolve between themselves to binding arbitration pursuant to the
rules of the American Arbitration Association and waives all rights to judicial
adjudication of any matter or dispute relating to this Agreement except where
judicial adjudication is requested or required by the Indemnitee.
          19. Limitation of Liability. Notwithstanding any other provision of
this Agreement, neither party shall have any liability to the other for, and
neither party shall be

9



--------------------------------------------------------------------------------



 



entitled to recover from the other, any consequential, special, punitive,
multiple or exemplary damages as a result of a breach of this Agreement.
          20. Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all papers required and take
all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.
          21. Definitions. For purposes of this Agreement:
          (a) “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person. For purposes hereof, “control” (including, with correlative
meaning, the terms “controlling”, “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, by contract or
otherwise.
          (b) “Authorized Representative” means (i) a director, officer,
employee, agent or fiduciary of the Company or any Subsidiary and (ii) a person
serving at the request of the Company or any Subsidiary as a director, officer,
employee, fiduciary or other representative of another corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Change of Control” shall mean a change in control of the Company
occurring after the date of this Agreement of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement. Without limiting the foregoing, such a Change in Control shall be
deemed to have occurred if, after the date of this Agreement, (i) any “person”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act) other
than a Permitted Holder is or becomes the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities entitled to vote generally in the
election of directors without the prior approval of at least two-thirds of the
members of the Board in office immediately prior to such person attaining such
percentage interest; (ii) the Company is a party to a merger, consolidation,
sale of assets or other reorganization, or a proxy contest, as a consequence of
which members of the Board in office immediately prior to such transaction or
event constitute less than a majority of the Board thereafter; (iii) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board (including for this purpose any new director whose
election or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board; or (iv) approval by the shareholders of the
Company of a liquidation or dissolution of the Company.

10



--------------------------------------------------------------------------------



 



          (e) “Company” means Basic Energy Services, Inc., a Delaware
corporation.
          (f) “Corporate Status” describes the status of an individual who is or
was an officer, director, employee or agent of the Company or any of the
Company’s Affiliates, or is or was serving at the request of the Company or any
of its Affiliates as an officer, director, employee, agent or trustee of another
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise.
          (g) “Disinterested Director” means a director of the Company who is
not and was not a party to, or otherwise involved in, the Proceeding for which
indemnification is sought by the Indemnitee.
          (h) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (i) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding.
          (j) “Independent Counsel” means a law firm or a member of a law firm
that is experienced in matters of corporation law and neither presently is, nor
in the past five (5) years has been, retained to represent: (i) the Company or
the Indemnitee in any matter material to either such party or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement
          (k) “Permitted Holder” means Credit Suisse First Boston, Inc., its
Affiliates, and DLJ Merchant Banking Partners III, L.P. and any other
partnerships, funds or other entities either controlled by Credit Suisse First
Boston, Inc. or its Affiliates or for which such Persons have voting or
investment control over shares of the Company’s securities without other
control.
          (l) “Person” means a natural person, firm, partnership, joint venture,
association, corporation, company, limited liability company, trust, business
trust, estate or other entity.
          (m) “Proceeding” includes any action, suit, arbitration, alternate
dispute resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative.
          22. Non-Exclusivity. The Indemnitee’s rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Certificate, the Bylaws, any other agreement,
a vote of stockholders, a resolution of directors or otherwise.

11



--------------------------------------------------------------------------------



 



          23. Remedies Not Exclusive. No right or remedy herein conferred upon
the Indemnitee is intended to be exclusive of any other right or remedy, and
every other right or remedy shall be cumulative of and in addition to the rights
and remedies given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or remedy of the Indemnitee
hereunder or otherwise shall not be deemed an election of remedies on the part
of the Indemnitee and shall not prevent the concurrent assertion or employment
of any other right or remedy by the Indemnitee.
          24. Changes in Law. In the event that a change in applicable law after
the date of this Agreement, whether by statute, rule or judicial decision,
expands or otherwise increases the right or ability of a Delaware corporation to
indemnify (or otherwise pay or advance Expenses as to any Proceeding for the
benefit of) a member of its board of directors or an officer, the Indemnitee
shall, by this Agreement, enjoy the greater benefits so afforded by such change.
In the event that a change in applicable law after the date of this Agreement,
whether by statute, rule or judicial decision, narrows or otherwise reduces the
right or ability of a Delaware corporation to indemnify (or otherwise pay or
advance Expenses as to any Proceeding for the benefit of) a member of its board
of directors or an officer, such change shall have no effect on this Agreement
or any of the Indemnitee’s rights hereunder, except and only to the extent
required by law.
          25. Interpretation of Agreement; Negligence. The Company and the
Indemnitee acknowledge and agree that it is their intention that this Agreement
be interpreted and enforced so as to provide indemnification to the Indemnitee
to the fullest extent now or hereafter permitted by law. WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING< THE COMPANY AND THE INDEMNITEE EACH HEREBY
EXPRESSLY ACKNOWLEDGES AND AGREES THAT (A) THE INDEMNIFICATION PROVIDED UNDER
THIS AGREEMENT SHALL EXTEND TO AND INCLUDE, BUT SHALL NOT BE LIMITED TO,
INDEMNIFICATION FOR EXPENSES, JUDGMENTS, PENALTIES, FINES AND AMOUNTS PAID IN
SETTLEMENT ARISING, IN WHOLE OR IN PART, OUT OF THE SOLE OR CONCURRENT
NEGLIGENCE OF THE INDEMNITEE AND (B) THIS SECTION 25 CONSTITUTES A CONSPICUOUS
NOTICE OF SUCH AGREEMENT FOR ALL PURPOSES.
          26. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this agreement (including, without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby; (b) such
provision or provisions will be deemed reformed to the extent necessary to
conform to applicable law and to give maximum effect to the intent of the
parties hereto; and (c) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision or
provisions held invalid, illegal or unenforceable.
          27. Governing Law; Jurisdiction and Venue; Specific Performance.

12



--------------------------------------------------------------------------------



 



          (a) The parties agree that this Agreement shall be governed by, and
construed and enforced in accordance with, the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.
          (b) ANY “ACTION OR PROCEEDING” (AS SUCH TERM IS DEFINED BELOW) ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL BE FILED IN AND LITIGATED OR
ARBITRATED SOLELY BEFORE THE CHANCERY COURT OF THE STATE OF DELAWARE OR AN
ARBITRATION HEARING HELD IN HARRIS COUNTY, TEXAS, AND EACH PARTY TO THIS
AGREEMENT: (i) GENERALLY AND UNCONDITIONALLY ACCEPTS THE EXCLUSIVE JURISDICTION
OF THE AFORESAID COURTS AND VENUE THEREIN, AND WAIVES TO THE FULLEST EXTENT
PROVIDED BY LAW ANY DEFENSE OR OBJECTION TO SUCH JURISDICTION AND VENUE BASED
UPON THE DOCTRINE OF “FORUM NON CONVENIENS;” AND (ii) GENERALLY AND
UNCONDITIONALLY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
BY DELIVERY OF CERTIFIED OR REGISTERED MAILING OF THE SUMMONS AND COMPLAINT IN
ACCORDANCE WITH THE NOTICE PROVISIONS OF THIS AGREEMENT. FOR PURPOSES OF THIS
SECTION, THE TERM “ACTION OR PROCEEDING” IS DEFINED AS ANY AND ALL CLAIMS,
SUITS, ACTIONS, HEARINGS, ARBITRATIONS OR OTHER SIMILAR PROCEEDINGS, INCLUDING
APPEALS AND PETITIONS THEREFROM, WHETHER FORMAL OR INFORMAL, GOVERNMENTAL OR
NON-GOVERNMENTAL, OR CIVIL OR CRIMINAL. THE FOREGOING CONSENT TO JURISDICTION
SHALL NOT CONSTITUTE GENERAL CONSENT TO SERVICE OF PROCESS IN THE STATE OF
DELAWARE OR THE STATE OF TEXAS FOR ANY PURPOSE EXCEPT AS PROVIDED ABOVE, AND
SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PERSON OTHER THAN THE PARTIES TO
THIS AGREEMENT.
          (c) The Company acknowledges that the Indemnitee may, as a result of
the Company’s breach of its covenants and obligations under this Agreement,
sustain immediate and long-term substantial and irreparable injury and damage
which cannot be reasonably or adequately compensated by damages at law.
Consequently, the Company agrees that the Indemnitee shall be entitled, in the
event of the Company’s breach or threatened breach of its covenants and
obligations hereunder, to obtain equitable relief from a court of competent
jurisdiction, including enforcement of each provision of this Agreement by
specific performance and/or temporary, preliminary and/or permanent injunctions
enforcing any of the Indemnitee’s rights, requiring performance by the Company,
or enjoining any breach by the Company, all without proof of any actual damages
that have been or may be caused to the Indemnitee by such breach or threatened
breach and without the posting of bond or other security in connection
therewith. The Company waives the claim or defense therein that the Indemnitee
has an adequate remedy at law, and the Company shall not allege or otherwise
assert the legal position that any such remedy at law exists. The Company agrees
and acknowledges that: (i) the terms of this Section 27(c) are fair, reasonable
and necessary to protect the legitimate interests of the Indemnitee; (ii) this
waiver is a material inducement to the Indemnitee to enter into the

13



--------------------------------------------------------------------------------



 



transactions contemplated hereby; and (iii) the Indemnitee relied upon this
waiver in entering into this Agreement and will continue to rely on this waiver
in its future dealings with the Company. The Company represents and warrants
that it has reviewed this provision with its legal counsel, and that it has
knowingly and voluntarily waived its rights referenced in this Section 27
following consultation with such legal counsel.
          28. Nondisclosure of Payments. Except as expressly required by Federal
securities laws, the Company shall not disclose any payments under this
Agreement without the prior written consent of the Indemnitee. Any payments to
the Indemnitee that must be disclosed shall, unless otherwise required by law,
be described only in the Company proxy or information statements relating to
special and/or annual meetings of the Company’s shareholders, and the Company
shall afford the Indemnitee a reasonable opportunity to review all such
disclosures and, if requested by the Indemnitee, to explain in such statement
any mitigating circumstances regarding the events reported.
          29. Notice by the Indemnitee; Notice to Insurers.
          (a) The Indemnitee agrees to promptly notify the Company in writing
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which may be
subject to indemnification or advancement of Expenses covered hereunder;
provided, however, that the failure of the Indemnitee to timely provide such
notice shall not affect the Indemnitee’s right to be indemnified or to receive
adjustment of Expenses under this Agreement except if, and then only to the
extent that, the Company is actually prejudiced by such failure.
          (b) If, at the time of the receipt by the Company of a notice of a
Proceeding pursuant to Section 29(a) above, the Company has insurance in effect
which may cover such Proceeding, the Company shall give prompt notice of
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies.
          30. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(a) delivered by hand and received for by the party to whom said notice or other
communication shall have been directed, or (b) mailed by U.S. certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed: (i) If to the Company: Basic Energy Services, Inc.,
500 W. Illinois, Suite 100, Midland, Texas 79701, Attention: President; and
(ii) if to any other party hereto, including the Indemnitee, to the address of
such party set forth on the signature page hereof; or to such other address as
may have been furnished by any party to the other(s), in accordance with this
Section 30.
          31. Modification and Waiver. No supplement, modification or amendment
of this Agreement or any provision hereof shall limit or restrict in any way any
right of the Indemnitee under this Agreement with respect to any action taken or
omitted by the Indemnitee in his Corporate Status prior to such supplement,
modification or amendment. No supplement,

14



--------------------------------------------------------------------------------



 



modification or amendment of this Agreement or any provision hereof shall be
binding unless executed in writing by both of the Company and the Indemnitee. No
waiver of any provision of this Agreement shall be deemed or shall constitute a
wavier of any other provision hereof (whether or not similar) nor shall such
waiver constitute a continuing waiver.
          32. Headings. The headings of the Sections or paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
          33. Gender. Use of the masculine pronoun in this Agreement shall be
deemed to include usage of the feminine pronoun where appropriate.
          34. Identical Counterparts. This Agreement may be executed in one or
more counterparts (whether by original, photocopy or facsimile signature), each
of which shall for all purposes be deemed to be an original, but all of which
together shall constitute one and the same Agreement. Only one such counterpart
executed by the party against whom enforcement is sought must be produced to
evidence the existence of this Agreement.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the day and year first above written.

                      ATTEST:       BASIC ENERGY SERVICES, INC.    
 
                   
By:
          By:        
 
 
 
Name:

         
 
Name:

   
 
  Title:

          Title:

   

            INDEMNITEE
            [Name]
      500 W. Illinois, Suite 100
Midland, Texas 79701     

16